COLLIER, C. J.
It will be observed the note sued on, is not, in express terms, made negotiable at the Tombeck-bee, but at the Mobile Bank. Had the note been discounted by the latter bank, there could be no doubt, but *467the off-set offered by the defendant, would have been inadmissible; or had a writing been simultaneously executed by the defendant to Stow, Ellis & Co., showing the intention of the parties, that the paper was to be put in market, all sets-off against a holder, who acquired it in the regular course of business, would have been waived. Thus far, the case of Emanuel vs. Atwood, (6 Porter’s Rep. 384,) is directly in point. Whether the case at bar comes within the principle of that decision, we need not enquire, as we shall presently see, that the admission of the defence by the Circuit court, if erroneous, was an error by which the plaintiff could not have been prejudiced.
By the third section of the “ act to establish the Tom-beckbee Bank,” &c. it is enacted “that if any person or persons shall be indebted to said corporation, as maker or endorser of any note, bill, or bond, expressly made negotiable and payable at said bauk, and shall delay payment thereof, it shall be lawful for the corporation, after having given at least ten days notice thereof, and producing to the court before whom the motion is made, the certificate of the President of the Bank, that the debt is really and bona fide the property of the bank, to move for ■judgment and the award of execution, against such debt- or or debtors, his, her, or their heir, or heirs, executors, or administrators, in any court of record within this territory : Provided always, that if the defendant or defendants shall appear and contest the claim, the court shall instanter empannel a jury to try the issue, and thereon give judgment accordingly: And provided, also, that no note, bill or bond, shall be negotiable at said bank, un*468less it shall be expressed on the face of such note, bill of bond, and all debts from the said corporation, by bond, bill, note or otherwise, to any individual, or body corporate, may be sued for and recovered in like manner”— (Toulmin’S Laws of Ala. 44.)
It has been argued for the defendant, that the second proviso of this section, clearly inhibited the Tombeckbee Bank from discounting the note which the present action was brought to recover — that the bank did not acquire the legal title by its purchase, and consequently, could not make the plaintiff the legal proprietor of the note.
For the plaintiff, it was insisted that the proviso, When correctly interpreted, does not confine the discounts of the bank, to paper made negotiable there in totidem ver-bis, but is Only intended as a denial of the summary remedy provided by the first part of the section, on such paper as does not express on its face, that it is there negotiable.
If the argument for the plaintiff is well founded, the proviso must be quite unnecessary, for, from what precedes it, it will be seen that the remedy by notice and motion, is only given where the note, bill or bond, is expressly made negotiable and payable at the bank. It is a cardinal rule in the construction of statutes, that they must be so interpreted, that if it can be prevented, no clause, sentence or word, shall be superfluous, void or insignificant — (Dwarris on Statutes, 658.) We think it entirely practicable, to give effect to the entire section, including its provisoes, without the rejection of any term as unmeaning. In truth, it speaks its own meaning, with so much clearness as to leave but little room for the *469application of the rules of interpretation. The proviso was evidently intended to declare what description of paper the bank might purchase by an advance of money. The word “ negotiable,” as used in the proviso, means “that maybe passed by assignment or endorsement, to vest the property in the bank” — (2 Bouvier’s Law Dic. 169) — and the term “ discounted,” as employed in the bill of exceptions, signifies “an advance of a sum of money, less than that expressed in the note, on. the payee’s transferring the title to the same to the bank. The act of discounting, was then in derogation of the charter, and inhibited by it, so that the bank did not acquire a legal title in the note, and consequently, could make no transfer, which would invest its assignee with the right to maintain an action.
If, from aview*of the charter in all its parts, the intention of the Legislature appeared to be adverse to the conclusion we have stated, we should endeavor to give effect to that intention, if it were possible, without doing too great violence to the language employed. But we cannot discover that a literal interpretation of the second proviso is opposed by any thing found in the act, and, judging by the acknowledged rules for the exposition of statutes, we cannot say that the Legislature intended any thing else, than they have there said.
We have said that the plaintiff, claiming title through the bank, could not recover in this action; because, the bank never having had the legal property in the note, could not transfer it to the United States. It is, then, clear, that the plaintiff was not injured by the allowance of the off-set by the Circuit court, and therefore, whether *470the decision of that court was conformable to law, is entirely immaterial.
That the Tombeckbee Bank might, under some circumstances, have acquired an equitable interest in the note, we think more than possible — and only determine, that it could not have “ discounted" it, according to the sense in which that term is understood in banking operations.
The result is, that the judgment must be affirmed.